575 F.2d 79
JACKSONVILLE SHIPYARDS, INC., and Aetna Casualty & SuretyCompany, Petitioners,v.Herbert L. PERDUE and Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.P. C. PFEIFFER COMPANY and Texas Employers' InsuranceAssociation, Petitioners,v.Diverson FORD and Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.AYERS STEAMSHIP COMPANY and Texas Employers' InsuranceAssociation, Petitioners,v.Will BRYANT and Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
Nos. 75-1659, 75-2289 and 75-4112.
United States Court of Appeals,Fifth Circuit.
June 16, 1978.

John E. Houser, Jacksonville, Fla., for petitioners in No. 75-1659.
William J. Kilberg, Sol. of Labor, U. S. Dept. of Labor, Office of the Sol., Joshua T. Gillelan, II, Washington, D. C., for Dept. of Labor in Nos. 75-1659 and 75-2289 and respondents in No. 75-4112.
Herbert L. Perdue, pro se.
E. D. Vickery, W. Robins Brice, Houston, Tex., for petitioners in Nos. 75-2289 and 75-4112.
Laurie Streeter, Associate Sol., Washington, D. C., for Dept. of Labor in No. 75-2289 and respondents in No. 75-4112.
J. Weldon Granger, Houston, Tex., for Diverson Ford.
Arthur Schechter, Houston, Tex., for Will Bryant.
Will Bryant, pro se and for respondents in No. 75-4112.
The Benefits Review Bd., Washington, D. C., for other interested parties.
Before TUTTLE, THORNBERRY and TJOFLAT, Circuit Judges.*
PER CURIAM:


1
These Longshoremen's and Harbor Workers' Compensation Act, 33 U.S.C. §§ 901-950 (1970) (amended 1972), cases1 are on remand from the Supreme Court with instructions to reconsider them in light of Northeast Marine Terminal Co., Inc. v. Caputo, 432 U.S. 249, 97 S. Ct. 2348, 53 L. Ed. 2d 320 (1977).  We find that our prior resolution of the coverage issues presented in each of these cases is consistent with the rationale expressed in Caputo, and, accordingly, we reaffirm our prior determinations as to the benefit eligibility of the affected maritime employees under the Act.



*
 Judge Thornberry was a member of the panel that heard oral arguments but due to illness did not participate in this decision.  28 U.S.C. § 46(d) (1970)


1
 Five cases are contained in the decision of this court in Jacksonville Shipyards, Inc. v. Perdue, 539 F.2d 533 (5th Cir. 1976).  The three cases involved in the present remand are Jacksonville Shipyards, Inc. v. Perdue (No. 75-1659), vacated and remanded, 433 U.S. 904, 97 S. Ct. 2967, 53 L. Ed. 2d 1088 (1977); and Ayers Steamship Co. v. Bryant (No. 75-4112), which was consolidated with P. C. Pfeiffer Co. v. Ford (No. 75-2289), vacated and remanded, 433 U.S. 904, 97 S. Ct. 2966, 53 L. Ed. 2d 1088 (1977)